AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                        FILED
                                                                                                         JUN 12 2019
                                       UNITED STATES DISTRICT COURT
                                                                                                  CLERK. U.S. DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORN toUTHERN DlsRICT OF CAL!FORNl,C.
                                                                                             BY               1/ll        DEr.:i' ffY
             UNITED STATES OF AMERICA                              JUDGMENT IN A-CltIMIN~ASE                                -· '-
                                  V.                               (For Offenses Committed On or After November 1, 1987)


                   HILARIO CAMACHO                                    Case Number:         18CR4355-LAB

                                                                    SANDRA HOURANI, FD
                                                                   Defendant's Attorney
USM Number                        78845298
D -
THE DEFENDANT:
 ~   pleaded guilty to count(s)          ONE of the Information

 D  was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                        Nature of Offense                                                             Number(s)
8 USC 1326                             ATTEMPTED REENTRY OF REMOVED ALIEN                                             1




      The defendant is sentenced as provided in pages 2 through               4           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D   The defendant has been found not guilty on count(s)

 D   Count(s)                                                 IS          dismissed on the motion of the United States.

      Assessment: $100.00 - WAIVED
 ~    Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
      waived and remitted as uncollectible.
 D    JVTA Assessment*: $
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 D    No fine                 D Forfeiture pursuant to order filed                                              , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                    HON. La         Alan Bums
                                                                    CHIEF UNITED STATES DISTRICT JUDGE
.'
      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:               HILARIO CAMACHO                                                              Judgment - Page 2 of 4
      CASE NUMBER:             18CR4355-LAB

                                                          PROBATION
 The defendant is hereby sentenced to probation for a term of:
 5 YEARS

                                               MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
        DThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. DThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. DThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    DThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
       20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
       the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
       applicable)
 7.    DThe defendant must participate in an approved program for domestic violence. (check if applicable)
 8.    The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9.    If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.
 10.   The defendant must notify the court of any material change in their economic circumstances that might affect their ability
       to pay restitution, fines, or special assessments.

 The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
 conditions on the attached page.




                                                                                                                  18CR4355-LAB
..        "
      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:                  HILARIO CAMACHO                                                                         Judgment - Page 3 of 4
      CASE NUMBER:                18CR4355-LAB


                                          STANDARD CONDITIONS OF SUPERVISION
     As part of the defendant's probation, the defendant must comply with the following standard conditions of supervision.
     These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
     supervision and identify the minimum tools needed by probation officers to keep informed, report to the comi about,
     and bring about improvements in the defendant's conduct and condition.

     1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
        hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
        office or within a different time frame.

     2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
        about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
        as instructed.

     3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
        getting permission from the court or the probation officer.

     4. The defendant must answer truthfully the questions asked by their probation officer.

     5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
        anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
        probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
        unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
        expected change.

     6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
        permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
        view.

     7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
        excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
        time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
        defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
        probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
        due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
        change or expected change.

     8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
        knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
        first getting the permission of the probation officer.

     9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

      10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
          anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
          as nunchakus or tasers).

      11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
          informant without first getting the permission of the court.

      12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
          officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
          The probation officer may contact the person and confirm that the defendant notified the person about the risk.

      13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                               18CR4355-LAB
.
.    ...
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:              HILARIO CAMACHO                              Judgment - Page 4 of 4
    CASE NUMBER:            18CR4355-LAB




                                     SPECIAL CONDITIONS OF SUPERVISION

         1. Not reenter the United States illegally.



    II




                                                                              18CR4355-LAB
